Holmes, Judge,
delivered the opinion of the court.
The object of the suit is to recover back money which it was averred had been unlawfully levied upon and seized by the defendant, the collector of taxes, under a tax bill issued against the corporation.
The president of the company was called upon to deliver to the assessor a written list of the property taxable by law to the corporation. A list was furnished, in which the capital stock was set down at $292,600, whereof a part, amounting to $70,500, was invested in the bonds of the United States, which, it was claimed, were not subject to taxation by the State. The assessor, being of the opinion that there was no exemption, levied the taxes upon this part of the capital stock separately, under the name of “shares of stock in incorporated companies.” The tax bill was paid and receipted by the collector for the amount of the taxes levied, less the item assessed upon these bonds of the United States, which was “left to be determined by legal authority.” The plaintiff refusing to pay this item, the collector proceeded to make a seizure of bank notes to the amount of the demand.
This was clearly an assessment against the corporation in respect of its capital stock, and nothing more. It is conceded on both sides that the capital stock of the corporation invested in the bonds of the United States ivas not subject to taxation by the State. (Bank of Commerce v. New York City, 2 Black, 620; Bank Tax Cases, 2 Wal. 200.)
But the defendant contends that this was an assessment and levy of taxes upon ‘ ‘ shares of stock” under the provisions of the revenue act of 1863. (Adj. Sess. Acts 1863, p. 69, §§ 19, 20.) These provisions contemplate an assessment on shares of stock held and owned by individual persons. These persons are made taxable by law in respect of the shares of stock owned by them in *426the corporation, hut the act,instead of requiring them personally to give in a list for taxation, made it the duty of the president or other chief officer of the corporation, when called upon by the assessor, to deliver to him ‘‘ a list of all shares of stock held therein, and the names of the persons55 who held the same. The manifest object of this provision was that the assessor might be thus provided with authentic information as to the persons who owned shares of stock in the corporation, in order that the shares might be properly assessed against them. There would be no rational meaning in any other construction.
In this case there was no attempt to assess shares of stock against the persons owning them. The assessment was made against the corporation, the assessor being of the opinion that the government 'bonds were subject to taxation, either as shares of stock or as a part of the capital stock of the corporation. It was called “ shares of stock,” but the thing intended must have been capital stock, and could have been nothing else. To call this “ shares of stock” would be simply an irrational use of words. Things are not changed by giving them wrong names. The statute itself is expressed in vague and indefinite terms. The twentieth section provides that the taxes assessed on shares of stock, against the persons owning them, shall be paid in the first instance by the corporation, to be then recovered from the owners of the shares or deducted from the dividends accruing on such shares. Whatever might be said of this mode of collecting taxes, we are not now required to give an opinion upon its operation, effect, or constitutionality. It is enough for all the purposes of this case that there was no assessment nor any attempt at an assessment of taxes in the manner contemplated by these special provisions.
According to the authorities, that portion of the capital stock of the corporation which was invested in the bonds of the United States was not subject to taxation by the State. The assessment, levy, and seizure for this item of the tax-bill were therefore wholly without any authority of law, and the plaintiff’s instruction should have been given.
Judgment reversed and the cause remanded.
The other judges concur.